department of the treasury internal_revenue_service washington d c date number release date cc intl br4 wta-n-109399-00 uilc internal_revenue_service national_office field_service_advice memorandum for from subject this field_service_advice is issued pursuant to section b of revproc_2000_1 2001_1_irb_4 this field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend parent dsub1 fdistributing fcontrolled fsub1 fsub2 fsub3 fsub4 country a country b business x business y a b c d e f g h i j k l m date a date b date c date d date e date f facts publicly traded parent is the parent of an affiliated_group_of_corporations filing a consolidated_return taxpayer taxpayer conducts business x and business y among others through both domestic and foreign_corporations parent had requested rulings as to the federal_income_tax consequences of the transaction described below that was consummated beginning on date a before the steps described below parent wholly owned dsub1 and fsub1 and a percent of fdistributing fsub1 owned the remaining b percent of fdistributing and wholly owned fsub2 which was represented to be classified as disregarded as an entity separate from fsub1 under sec_301_7701-3 of the income_tax regulations after the steps described below parent wholly owned dsub1 and fsub1 dsub1 wholly owned fcontrolled fsub1 wholly owned fsub2 and fsub2 wholly owned fdistributing taxpayer represented that pursuant to its plan the steps of the country a restructuring transaction the plan_of_reorganization occurred as follows step on date a parent sold its entire_interest in fdistributing to fsub1 for c which taxpayer represented to be an amount equal to fair_market_value step on date b fsub1 contributed its interest in fdistributing to fsub2 step on date c fdistributing contributed all of its business y assets including its subsidiaries to newly formed fcontrolled in exchange for fcontrolled stock and the assumption by fcontrolled of related liabilities step on date c parent contributed d to dsub1 step on date c dsub1 purchased the shares of fcontrolled from fdistributing in exchange for d which taxpayer represented to be an amount equal to fair_market_value step on date c fdistributing distributed e the full extent of its known available distributable earnings to fsub1 through fsub2 step on or about date d fdistributing and fcontrolled were renamed fsub3 and fsub4 respectively step on date e more than months after step fdistributing distributed f to the full extent of fdistributing’s known available distributable earnings to fsub1 step on date f months after step fdistributing distributed g out of fdistributing’s available distributable earnings to fsub1 discussion taxpayer sought several related rulings to the effect that there was a circle of cash in the amount of d that would be disregarded under the authority of revrul_83_142 1983_2_cb_68 thus taxpayer proposed that the steps described in step through step of the plan_of_reorganization set forth above would be treated for federal_income_tax purposes as if a fdistributing had transferred its business y assets including the stock of its business y subsidiaries to newly formed fcontrolled in exchange for fcontrolled stock and the assumption by fcontrolled of related liabilities known available distributable earnings is the amount of earnings that taxpayer represented could be distributed without causing fdistributing to incur a country a tax b fdistributing had distributed all the stock of fcontrolled to parent in redemption of parent’s entire stock interest in fdistributing and c parent had transferred the stock of fcontrolled to dsub1 no ruling was requested with respect to the amount of m c less d received by parent from fsub1 in exchange for the fdistributing stock however we do not believe that the distributions of f and g in step and step respectively of the plan_of_reorganization should be treated as part of a circle of cash so as to be disregarded among the factors taken into consideration were there was no binding agreement for step and step to occur ab initio the period of time that step and step occurred after step through step suggests that these steps were not transitory the amounts of f and g were not segregated by fdistributing and could be used for general corporate purposes including to earn income or be pledged to treat these amounts as part of a circle of cash would result in parent making funds available to fdistributing for a period of time without receiving payment for_the_use_of these amounts there was no intention for fdistributing to pay these amounts to parent until an independent separate event occurred ie until fdistributing had available distributable earnings the presence of which would avoid incurring a country a tax upon their distribution and there was no apparent legal prohibition under applicable country a law preventing step and step from occurring prior to months and months respectively after step thus we concluded that the cash in the amount of k should not be disregarded and should be given tax significance pursuant to the plan_of_reorganization to the extent of e the circle of cash amount step through step of the plan_of_reorganization should be characterized in the manner requested by taxpayer ie to the extent of h of the fcontrolled stock that was distributed by fdistributing to parent as a reorganization under sec_368 and sec_355 see revrul_83_142 1983_2_cb_68 thus to this extent taxpayer’s characterization of the steps is to be respected to the extent that the cash exceeded e the circle of cash amount in steps one through six of the plan_of_reorganization the tax consequences may be viewed as follows first with respect to step the amount of i c less e may be treated as the purchase_price paid_by fsub1 for the acquisition from parent of approximately j of the outstanding fdistributing stock however we do not express any opinion as to the applicability of sec_304 to such purchase second with respect to step the amount of k d less e may be treated as a transfer by parent to dsub1 third with respect to step the amount of k d less e may be treated as the purchase_price paid_by dsub1 for the acquisition from fdistributing of approximately j of the outstanding fcontrolled stock however we do not express any opinion as to the applicability of sec_304 to such purchase fourth with respect to step and step since only the distribution of e on date c should be treated as part of the circle of cash amount the remaining distributions from fdistributing to fsub1 in the amount of f and g on date e and date f respectively may be treated as dividend distributions under sec_301 to the extent dividend treatment is applicable such distributions may be foreign personal holding income under sec_954 since fdistributing and fsub1 were incorporated in country a and country b respectively case development hazards and other considerations if your office determines that an adjustment is appropriate we are setting forth below tax consequences that your office may associate with the characterizations described above first with respect to the characterization of step we note that if sec_304 were applicable it would treat the amount of i as being distributed to parent in redemption of stock of fsub1 and if the amount of i is treated as a distribution to which sec_301 applies parent is treated as making a transfer of fdistributing stock to fsub1 in exchange for stock in fsub1 in a transaction to which sec_351 applies consequently sec_367 would apply as appropriate followed by fsub1's redemption of the fsub1 stock it was treated as issuing to parent second with respect to the characterization of step as a transfer from parent to dsub1 the characterization may be viewed as a transfer described in sec_118 and or third with respect to the characterization of step we note that if sec_304 were applicable it would treat the amount of k as being distributed to fdistributing in redemption of stock of dsub1 and if the amount of k is treated as a distribution to which sec_301 applies fdistributing is treated as making a transfer of fcontrolled stock to dsub1 in exchange for stock in dsub1 in a transaction to which sec_351 applies consequently sec_367 would apply as appropriate followed by dsub1's redemption of the dsub1 stock it was treated as issuing to fdistributing further to the extent the redemption is treated as a dividend under sec_301 sec_1442 may have required the deduction and withholding of taxes by dsub1 imposed under sec_881 in addition we are including two alternative characterizations of the amounts in excess of the e circle of cash amount these alternatives were set forth by parent and may be expected to be set forth again we are also including some of our initial thoughts on these alternatives in order that you have the benefit of them for discussion purposes or determining the risks of litigation if necessary one alternative would characterize the undistributed amount as of date e ie g and or date c ie k as a capital_contribution from fsub1 to fdistributing based on the substance of the transaction under this alternative the distributions in the amount of g and or f on date f and date e respectively would be dividend distributions under sec_301 and would constitute foreign_personal_holding_company_income under sec_954 this alternative was not adopted partially based upon nestle holdings inc v commissioner 152_f3d_83 2nd cir another alternative would characterize the transaction as i a sale by parent of j of its interest in fdistributing to fsub1 in return for i ii a purchase by parent of l of the stock of fcontrolled from fdistributing for k and iii a contribution of such fcontrolled stock by parent to dsub1 this characterization reflects the actual transfer of the cash by wire from parent to fdistributing rather than from parent to dsub1 to fdistributing as set forth in step and step however we partially declined to accept this characterization because we understood that the wire transfer from parent to fdistributing rather than from dsub1 as set forth in the ruling_request and the plan_of_reorganization was unknown to any of the persons at the conference of right until after we had advised that we were tentatively adverse our discussions with parent personnel indicated that the cash received by fdistributing was intended to be the consideration for the sale by it to dsub1 of the stock of fcontrolled further in this case the short-cutting of the steps of the plan_of_reorganization was ignored as it appeared that the parties to the transaction gave credence to each of the planned transfers as a step as appropriate although the circle of cash in the amount of e was a series of steps that were transitory and thus to be disregarded in accordance with revrul_83_142 supra also nestle holdings inc v commissioner 152_f3d_83 2nd cir may support this approach if you have any further questions please call aaron farmer at michael h frankel assistant to the branch chief office of associate chief_counsel international
